U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 Commission File Number: Notification of Late Filing (Check One): [X]Form10-K [ ] Form20-F[ ] Form11-K[ ] Form10-Q [ ] Form N-SAR For Period Ended:June 30, 2009 [] TransitionReport on Form10-K [] TransitionReporton Form20-F [] TransitionReport on Form 11-K [] TransitionReportonForm10-Q [] Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: Part I - Registrant Information Republik Media and Entertainment, Ltd.
